—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 1996, which, inter alia, ruled that claimant’s benefit rate should be reduced to zero.
Claimant retired in June 1994 under an early retirement incentive program and began receiving a monthly pension of $1,536. She also applied for unemployment insurance benefits. The Unemployment Insurance Appeal Board ruled that claimant’s unemployment insurance benefit rate was subject to reduction by the amount of her pension payments, which computation resulted in a reduction of benefits to zero and a finding that claimant was overpaid $1,456. Substantial evidence supports this decision. The record establishes that claimant’s pension was totally funded by her employer and that the amount of her pension payments exceeded the maximum weekly unemployment benefit rate of $300 (see, Labor Law § 590 [5]; § 600 [7]). Under the circumstances, the Board properly concluded that the statutory reduction in benefit payments was triggered (see, Labor Law § 600 [7]) and, accordingly, reduced claimant’s benefit rate to zero (see, Matter of Karl [Asarco, Inc.—Hudacs], 211 AD2d 934; Matter of De Voe [Hudacs], 193 AD2d 1042) and charged her with a recoverable overpayment (see, Labor Law § 597 [3], [4]).
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.